Citation Nr: 0505411	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active service from May 1944 until February 
1947.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
1996 rating decision of the VA Regional Office (RO) in New 
York, New York that denied service connection for PTSD, and a 
rating in excess of 20 percent for bilateral hearing loss.  A 
notice of disagreement was received in July 1996.

In August 2004, the veteran requested that this case be 
advanced on the Board's docket.  The motion was granted the 
following month.  In September 2004, this case was remanded 
to schedule a previously requested Board hearing at the RO.  
The veteran subsequently withdrew his hearing request in a 
written statement.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

Bilateral hearing loss is currently manifested by Level V 
hearing loss in each ear.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 and Supp. 2004).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
Act and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2004).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2004); 38 C.F.R. 
§ 3.159(b) (2004).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the April 2000 statement of the case, and the 
April 2003 supplemental statement of the case, the appellant 
and representative have been notified of the law and 
regulations governing entitlement to the benefit sought, the 
evidence that would substantiate the claim, and the evidence 
which has been considered in connection with this appeal.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  In 
a letter to the appellant dated in February 2003, the RO 
informed him of what the evidence had to show to establish an 
increased rating for hearing loss, what medical and other 
evidence the RO needed from him, what information or evidence 
the appellant could provide in support of the claim, and what 
evidence VA would try to obtain on his behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice prior to the initial adverse decision on a claim.  
This mandates that notice precede an initial unfavorable AOJ 
(agency of original jurisdiction) decision on a service-
connection claim.  

The Court also recognized, however, that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.

The Board finds that all necessary development has been 
accomplished.  VA has made required efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claim as evidenced by scheduling him for VA audiology 
examinations in July 1997, November 1998 and February 2003.  
See 38 U.S.C.A. § 5103A(d).  The case was remanded by a 
decision of the Board dated in September 2004 to schedule him 
for a personal hearing that he requested and subsequently 
declined.  The appellant has stated that he has only received 
treatment at the VA, and VA outpatient clinical records have 
been retrieved and associated with the claims folder.  Under 
these circumstances, the Board finds that adjudication of the 
claim on appeal poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

Factual Background

A 20 percent rating for bilateral hearing loss has been in 
effect since August 1975.

The veteran underwent VA audiology examination in July 1997.  
The examiner noted that examination results were essentially 
unchanged from those obtained in March 1996.  A diagnosis of 
mild sloping to moderate/severe rising to mild bilateral 
sensorineural hearing loss was rendered.  Audiometric 
evaluation disclosed pure tone thresh hold averages of: 

Hertz
1000
2000
3000
4000
Right ear
65
55
65
65
Left ear
65
60
65
65






The average pure tone threshold loss was 62decibels in the 
right ear and 63decibels in the left ear.  Speech recognition 
ability was 80 percent correct in the right ear and 76 percent 
correct in the left ear.  These findings correlate to auditory 
acuity numeric designations of Level IV hearing loss in each 
ear.

Upon ensuing VA audiology examination in November 1998, 
audiometric evaluation revealed pure tone thresh hold 
averages of: 

Hertz
1000
2000
3000
4000
Right ear
65
60
70
65
Left ear
65
60
650
65






The average pure tone threshold loss was 65 decibels in the 
right ear and 63 decibels in the left ear.  Speech recognition 
ability was 96 percent correct in the right ear, and 92 
percent correct in the left ear.  These findings correlate to 
auditory acuity numeric designations of Level II hearing loss 
in the right ear and left ears.

On most recent VA audiometric evaluation conducted for 
compensation purposes in February 2003, organic hearing acuity 
in decibels was as follows:

Hertz
1000
2000
3000
4000
Right ear
65
60
65
60
Left ear
65
65
65
75






The average pure tone threshold loss was reported as 63 
decibels in the right ear and 68 decibels in the left ear.  
Speech recognition ability was 72 percent correct in the right 
ear and 76 percent correct in the left ear.  These findings 
correlate to auditory acuity numeric designations of Level V 
hearing loss in right ear and Level IV hearing in the left 
ear.

VA outpatient clinical records dated between February 1998 
and December 2000 reflect that the veteran was seen for 
multiple complaints and disorders, including follow up for 
hearing loss, including fitting, adjustment and maintenance 
of hearing aids.

Legal Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Generally, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (effective prior to June 10, 1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the assignment of a disability rating for 
hearing loss is derived by a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiology testing is completed.  See Lendenmann v. 
Prinicpi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, VA revised the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss and tinnitus.  See 64 
Fed. Reg. 25,202-25,210 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  

In addition to the hearing loss criteria above, the amended 
regulations provide that when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are all 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  When 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2004).  

The Board has reviewed the audiometry results from 
compensation examination in July 1997, and find that the 
bilateral Level IV hearing obtained at that time would not 
entitle the veteran to a higher rating for hearing loss.  It 
is also shown that the bilateral Level II hearing found on 
audiometric evaluation in November 1998 clearly would not 
allow for a rating in excess of 20 percent.  See 38 C.F.R. 
§ 4.85.

Since the veteran's puretone thresholds at each of the 
relevant frequencies on the most recent examination was than 
55 decibels, he meets the criteria for rating under 38 C.F.R. 
§ 4.86(a).  Rating under Table VIa is more advantageous to 
the veteran because under that table he has Level V hearing 
loss in each ear; whereas if he were rated under Table VI, he 
would have Level IV hearing loss in the left ear and level V 
hearing loss in the right ear.  When applied to table VII, 
Level IV hearing loss in one ear and Level V hearing loss in 
the other ear, yields a 10 percent evaluation.  Level V 
hearing loss in each ear, warrants a 20 percent evaluation.  
Thus, while rating under Table VIa, yields a higher 
evaluation than a rating under Table VI, it still does not 
provide a basis for an evaluation in excess of the current 20 
percent.

The veteran's disability does not more closely approximate 
the criteria for the 30 percent rating, than the current 20 
percent.  38 C.F.R. § 4.7 (2004).  There is no evidence that 
the veteran meets any of the criteria for an increased 
rating, therefore, the preponderance of the evidence is 
against the claim, and the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 4.21 
(2004).  Under these circumstances, a rating in excess of 20 
percent is not warranted, and an increased rating for hearing 
loss must be denied.


ORDER

An increased rating for bilateral hearing loss is denied.


REMAND

As noted previously, the VCAA requires VA to tell claimants 
what evidence is needed to substantiate a claim, what 
evidence the claimant is responsible for obtaining, and what 
evidence VA will undertake to obtain.  VA has also undertaken 
to advise claimants of the need to submit relevant evidence 
in their possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA's duties to provide this notice are generally 
not met unless VA can point to a specific document in the 
claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Review of the record discloses that the specific VCAA notice 
has not been provided to the veteran with respect to his 
claim for service connection for PTSD.  The Board notes that 
the duty-to-assist notification letter of record dated in 
February 2003 refers only to the criteria required to show 
entitlement to an increased rating.  Therefore, the veteran 
has not yet received adequate VCAA pertaining to PTSD, and 
this must be rectified.

Additionally, the record indicates that the veteran receives 
ongoing VA outpatient treatment.  In a letter dated in 
February 2001, it was reported that he attended the NYDVAMC 
PTSD WWII group regularly.  The evidence reflects that only 
VA clinic notes dated through December 18, 2000 have been 
made available.  VA has an obligation to seek records of 
relevant VA treatment.  38 U.S.C.A. § 5103A(b),(c)(2).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. in accordance with DSM-IV); a link,  
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).  The veteran received a diagnosis of PTSD 
on VA examination in January 2002.  The diagnosis was based 
on stressors reportedly experienced when the veteran was 
transported to Europe aboard the Queen Elizabeth, and seeing 
smoke stacks and facilities belonging to a concentration camp 
in Germany.  The sufficiency of these stressors is presumed.  
Cohen v. Brown, 10 Vet App 128 (1997).  The veteran's claim 
currently lacks credible supporting evidence for these 
stressors, it does not appear that the service department has 
been contacted to confirm the reported stressors.

Accordingly, this matter is REMANDED for the following 
actions:

1.  A letter should be sent to the 
veteran explaining the evidence needed 
to substantiate his claim for PTSD, and 
informing him of which portion of the 
information and evidence is to be 
provided by the veteran, and what part, 
if any, VA will attempt to obtain on 
his behalf.  He should be advised to 
submit relevant evidence in his 
possession.

Ask the veteran to specify the 
concentration camp, and the 
circumstances under which he saw 
facilities that are causing him current 
stress.

2.  Obtain VA outpatient records dating 
from December 19, 2000, pertaining to 
treatment for PTSD.  

3.  Contact the appropriate service 
department agency to obtain confirming 
evidence that the veteran was 
transported to Europe aboard the Queen 
Elizabeth.  If the veteran reports the 
name of the concentration camp, and the 
circumstances under which he saw that 
facility, ask the service department to 
confirm these details.

4.  Thereafter, readjudicate the issue.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case.  The case should then be returned 
to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


